IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

STATE OF WASHINGTON,
                                                   No. 75648-6-1
                     Respondent,
                                                   DIVISION ONE
              v.

                                                   UNPUBLISHED OPINION             CO


MARIAH LOVREE KNIGHT,                                                               CD




                     Appellant.                    FILED: November 14, 2016         ~


       Trickey, A.C.J. — Mariah Knight appeals the trial court's decision jx*
terminate her participation in a drug court program. She contends the trial court

abused its discretion because it did not look at the underlying facts of her violations

of a drug court contract.     The record shows that the trial court's exercise of

discretion was not arbitrary or capricious. We affirm.

                                       FACTS

       Knight was charged with possession of stolen mail and possession of

methamphetamine. In July 2015, she signed a drug court contract, and the trial

court allowed her to enter a drug court program in Thurston County. A week later,

the court sanctioned Knight with six days of detention because she missed two

urinalyses and failed to appear for a court hearing.

       In September 2015, the State petitioned the court to terminate Knight's

participation in the program because she had had multiple positive urinalyses and

had failed to appear at her drug court review hearing. Knight did not contest the

factual allegations, but asked the court to allow her to enter a chemical

dependency program. The State deferred to the chemical dependency program,

which did not support Knight's request.
No. 75648-6-1 / 2


      The court terminated her from the program, noting that this was a "simple

call" because she had not "been participating in the program."1 The court found

her guilty on both charges.

       Knight appeals her termination from the drug court program.

                                     ANALYSIS

                            Termination from Drug Court

       Knight contends that the trial court abused its discretion because it did not

discuss the facts underlying Knight's failure to comply with the drug court contract.

Because the trial court indicated it understood the factual basis for terminating

Knight from the drug court program, we disagree.

       Before terminating a participant from drug court, the court must provide

notice and a hearing. State v. Cassill-Skilton, 122 Wash. App. 652, 658, 94 P.3d 407

(2004). The State must show the participant's noncompliance with the agreement

bya preponderance ofthe evidence. State v. Varnell, 137Wn. App. 925, 929,155

P.3d 971 (2007).

       Both parties assert that the trial court has the discretion whether to

terminate the participant from the program. We agree. The trial court's role in

deciding whether to terminate a participant from drug court is analogous to its role

in "evaluating alleged probation violations." Cassill-Skilton. 122 Wash. App. at 658.
That decision is left to the trial court's discretion. State v. Kuhn, 81 Wash. 2d 648,

650, 503 P.2d 1061 (1972). Similar decisions, including whether to revoke a

suspended sentence and whether a juvenile has complied with a deferred


1 Report of Proceedings (RP) (Sept. 11, 2015) at 9.
                                           2
No. 75648-6-1 / 3


disposition order, are also left to the court's discretion.2 State v. Badger, 64 Wn.

App. 904, 908, 827 P.2d 318 (1992) (suspended sentence); State v. J A., 105 Wn.

App. 879, 887, 20 P.3d 487 (2001) (deferred disposition order).

       A court abuses its discretion when its decision is manifestly unreasonable

or based on untenable grounds. State v. Neal. 144 Wash. 2d 600, 609, 30 P.3d 1255

(2001).

       Here, Knight did not deny that she violated the terms of her drug court

contract by failing to appear for court and having two positive urinalyses. The drug

treatment program informed the court that it did not support admitting Knight to a

chemical dependency program. The court noted that Knight had gone "on warrant

status" shortly after joining the program, before deciding to terminate Knight from

drug court:

       THE COURT:... I mean zero disrespect to you, Ms. Knight, but this
          is a pretty simple call. You just haven't been participating in the
          program. So the Court will terminate Ms. Knight.[3]

          Knight argues that the court needed to discuss the underlying facts of the

case or analyze why terminating her from the program was the best option.

Nothing requires the court to make detailed findings on those issues. The court's

oral ruling shows why it decided to terminate Knight from the program: she was

not participating in treatment. There was no abuse of discretion.




2The statute currently governingtherapeutic courts, including drug courts, explicitly leaves
the admittance to and administration of the therapeutic court to that court's discretion.
RCW 2.30.030(2) (LawsOF 2015, ch. 291, § 3). This new statute went into effectJuly 24,
2015, just after Knight entered drug court. Neither party cites it as controlling.
3RP(Sept. 11, 2015) at 8-9.
No. 75648-6-1 / 4


                                 Appellate Costs

         Knight requests that this court not impose appellate costs if the State

substantially prevails. The State did not respond to her request. The Court of

Appeals may exercise its discretion not to impose appellate costs.         State v.

Sinclair, 192 Wash. App. 380, 389, 367 P.3d 612, review denied. 185 Wash. 2d 1034,

377 P.3d 733 (2016).     The appellant's ability to pay is an important factor to

consider. Sinclair. 192 Wash. App. at 389. Knight was found indigent for the purpose

of this appeal. The trial court, in deciding whether to impose discretionary legal

financial obligations, determined that Knight had a limited ability to pay now or in

the near future. For that reason, we exercise our discretion not to impose appellate

costs.


         Affirmed.




                                                   -"pi^ey Acj
WE CONCUR:




                                                          dtf.J .
          x^=m^f"